Citation Nr: 1448180	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status post gunshot wound with retained fragments and multiple scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his wife and C.C.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned at a June 2014 hearing at the RO.  A transcript has been associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a disability evaluation in excess of 10 percent for status post gunshot wound with retained fragments and multiple scars.  However, the Board must remand the claim in order to obtain a new VA medical examination, updated VA treatment records, and SSA records, prior to adjudication of the claim.

The most recent VA examination for the Veteran's status post gunshot wound was in May 2011.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of over three years, the May 2011 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007).  At his June 2014 Travel Board Hearing, the Veteran stated that his condition had worsened since his May 2011 examination.  The Veteran also indicated that he experienced pain that radiated to his extremities.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's statements suggest a change in the Veteran's symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  Also, updated treatment records and SSA records should be procured. 

Accordingly, the case is REMANDED for the following action:

1.  Records of any treatment the Veteran received from the Oklahoma City, Oklahoma VA Medical Center (VAMC) dating since January 2012 should be obtained.  All attempts to procure these records should be documented in the claims file.  

2. The AMC/RO should obtain from the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits, including any decisions made and medical records relied upon concerning that claim.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

3.  After any newly obtained records are associated with the claims file, schedule the Veteran for VA muscle, neurological, and scars examinations to determine the current level of severity of his status post gunshot wound with retained fragments, including scars and any muscle damage.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

The examiner should describe any functional impairment due to the gunshot wound scars, and identify any objective evidence of pain or tenderness of the scars.  The examiner should indicate whether the scars are unstable or subject to repeated ulceration, and whether the scars are superficial or associated with underlying soft tissue damage.

The examiner should determine if there is any tendon or muscle damage due to the gunshot wound and identify any functional impairment due to such damage, to include any limitation of motion, pain, incoordination, weakness, and excess fatigability.  The examiner should also attempt to assess the extent of any increase in functional impairment on repeated use or during flare ups (if the Veteran describes flare-ups).  Finally, the examiners should specifically identify for the record the muscle group or muscle groups involved in the injury.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

4.  Then, the AMC/RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



